
	
		II
		110th CONGRESS
		1st Session
		S. 1259
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Mrs. Clinton (for
			 herself and Mr. Smith) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  assistance for developing countries to promote quality basic education and to
		  establish the achievement of universal basic education in all developing
		  countries as an objective of United States foreign assistance policy, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Education for All Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Throughout the
			 world, an alarming number of children are not receiving primary education. At
			 least 77 million children of primary school age are not in school and
			 3/5 of such children are girls. Worldwide, half of
			 school-age children who start primary school drop out. Hundreds of millions
			 more children are denied a secondary school education.
			(2)Of the
			 approximately 77 million children of primary school age who are not in school,
			 more than half live in countries that are considered fragile or have been
			 affected by conflict and 50 percent live in Africa. A significant number of
			 such children have been orphaned or otherwise negatively affected by HIV/AIDS.
			 Other such children have been victims of child labor or human trafficking.
			 Without access to education, such children will not have the skills to
			 contribute to reconstruction and stabilization of their countries.
			(3)The final report of
			 the National Commission on Terrorist Attacks Upon the United States (hereafter
			 in this section referred to as the Report) concluded that
			 education that teaches tolerance, the dignity and value of each individual, and
			 respect for different beliefs must be a key element in any global strategy to
			 eliminate terrorism.
			(4)Extending the
			 vision of educational opportunity described in the Report to all developing
			 countries, including countries affected by armed conflict, is critical to
			 achieve the United Nations Millennium Development Goals and prevent the rise of
			 violent extremism worldwide.
			(5)The Report
			 concluded that the United States Government must offer an example of moral
			 leadership in the world and offer parents and their children a vision of the
			 future that emphasizes individual educational and economic opportunity.
			(6)At the World
			 Education Forum held in Dakar, Senegal in 2000, the United States joined more
			 than 180 other countries in committing to the goal of universal basic education
			 by 2015. Universal completion of primary school and eliminating gender
			 disparity in all levels of education not later than 2015 are part of the United
			 Nations Millennium Development Goals. Currently, at least 70 countries are
			 unlikely to achieve the goal of 100 percent of children completing primary
			 school by not later than 2015.
			(7)The Report noted
			 that the United Nations has rightly equated literacy as freedom
			 and that the international community is moving toward setting a goal of
			 reducing by half the illiteracy rate in the Middle East by 2010, through the
			 implementation of education programs targeting women and girls and supporting
			 programs for adult literacy.
			(8)The Report
			 concluded that ensuring educational opportunity is essential to the efforts of
			 the United States to defeat global terrorism and recommended that the United
			 States Government should offer to join with other nations in generously
			 supporting [spending funds] . . . directly on building and operating primary
			 and secondary schools in those Muslim states that commit to sensibly investing
			 financial resources in public education.
			(9)Basic education
			 has been demonstrated to be fundamental to development. No country has reached
			 sustained economic growth without achieving near universal primary education.
			 Education reduces poverty and inequality, and lays the foundation for sound
			 governance, civic participation, and strong institutions.
			(10)Investing in
			 girls’ education delivers substantial returns not only in educational
			 attainment but also in increasing women’s incomes, delaying the start of sexual
			 activity, reducing infant mortality, increasing women’s political
			 participation, and spurring economic growth.
			(11)Education helps
			 to protect children in conflict situations from physical harm, exploitation,
			 and sexual abuse, as well as to avoid the recruitment of children into armed
			 groups, and to promote good governance and poverty reduction.
			(12)According to
			 progress reports from the Education for All Fast-Track Initiative, since the
			 World Education Forum was held in 2000, the number of children out of school
			 has decreased at an average rate of 4 million children per year. Despite this
			 progress, the goal of achieving universal basic education by 2015 will not be
			 met unless the number of children out of school decreases at an average rate of
			 approximately 7 million children per year.
			(13)Credible
			 estimates indicate that at least an additional $7 billion to $10 billion per
			 year of external development assistance is necessary for developing countries
			 to achieve universal basic education by 2015.
			3.Assistance to
			 achieve universal basic education
			(a)In
			 generalChapter 1 of part I
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 inserting after section 105 the following new section:
				
					105A.Assistance to
				achieve universal basic education
						(a)PurposeIt
				is the purpose of this section to ensure that the United States provides the
				resources and leadership to ensure a successful international effort to provide
				all children with a quality basic education in order to achieve the goal of
				universal basic education by 2015 agreed to at the World Education Forum held
				in Dakar, Senegal in 2000.
						(b)PolicyIt
				is the policy of the United States to work with foreign countries and
				international and civil society organizations to increase the global commitment
				to achieving universal basic education—
							(1)to assist
				developing countries to provide all children with a quality basic education;
				and
							(2)to assist
				nongovernmental and multilateral organizations working in developing countries
				to provide all children with a quality basic education.
							(c)PrinciplesIn
				developing the global commitment referred to in subsection (b), the policy of
				the United States shall be guided by the following principles:
							(1)United States
				resourcesTo lead a global
				commitment to achieving universal basic education in developing countries,
				including in developing countries affected by armed conflict, emerging from
				armed conflict, or affected by humanitarian crises, the United States shall
				commit substantial new resources for education in developing countries to
				expand access to educational opportunity and inspire confidence in such
				countries that efforts to reform education in such countries will receive
				adequate resources.
							(2)Other major
				donorsThe United States Government shall encourage other donors
				to contribute commensurate amounts to support such a global commitment.
							(3)Private sector
				and nongovernmental participation and contributionsUnited States
				efforts in leading such a global commitment shall include explicit strategies
				to encourage and integrate contributions of strategic direction and financial
				resources from indigenous and international private sector and civil society
				organizations interested in supporting quality universal basic education
				efforts.
							(4)School access,
				quality, and completionUnited States assistance for basic
				education in developing countries shall seek to expand access to school for all
				children, including children in developing countries that are affected by armed
				conflict, emerging from armed conflict, or affected by humanitarian crises, and
				to improve the quality of education in order to increase the number of children
				completing a basic education.
							(5)Coordination
				within the United States GovernmentThe United States Government
				shall establish a comprehensive strategy to improve coordination and
				collaboration among all departments and agencies of the United States
				Government involved in providing assistance for basic education to developing
				countries to ensure efficient and effective use of the resources of the United
				States. The comprehensive strategy shall recognize the importance of providing
				assistance for basic education, including the importance of providing such
				assistance in humanitarian and other emergency situations and the importance in
				providing such assistance as a component of development assistance. The
				comprehensive strategy shall ensure the provision of assistance for basic
				education throughout the transition from emergency situations to reconstruction
				and development.
							(6)Coordination
				between education and HIV/AIDS prevention effortsUnited States
				assistance shall support efforts to improve coordination between global health
				and education initiatives in United States Government programs and
				internationally to reduce the adverse impact of HIV/AIDS on education systems,
				teacher workforce, and orphans and other vulnerable children in developing
				countries.
							(7)Coordination
				with national education plansUnited States assistance for basic
				education in developing countries shall be provided in collaboration and
				coordination with the national education plans of such countries to the maximum
				extent practicable.
							(8)Integration of
				education plans within overall national economic
				strategiesUnited States policies and programs shall encourage
				developing countries to ensure that efforts are developed within an overall
				strategy of economic and market reforms to reduce poverty and spur sustained
				economic growth.
							(d)DefinitionsIn
				this section:
							(1)AIDSThe
				term AIDS has the meaning given that term in section
				104A(g).
							(2)Appropriate
				congressional committeesThe term appropriate
				congressional committees means—
								(A)the Committee on
				Appropriations and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on
				Appropriations and the Committee on Foreign Affairs of the House of
				Representatives.
								(3)Basic
				educationThe term basic education—
								(A)means an education,
				generally consisting of completion of 9–10 years of schooling, including
				efforts to improve early childhood development, primary education, secondary
				education, literacy and numeracy training, and life skills training; and
								(B)includes efforts to
				facilitate and support the activities described in subparagraph (A), including
				efforts to—
									(i)build the
				institutional capacity of a country to manage basic education systems and
				measure results;
									(ii)construct and
				rehabilitate schools;
									(iii)train
				teachers;
									(iv)increase parent
				and community involvement in schools;
									(v)provide learning
				materials; and
									(vi)develop
				curricula.
									(4)Education for
				All Fast-Track InitiativeThe term Education for All
				Fast-Track Initiative means the Fast-Track Initiative launched in 2002
				to mobilize donor resources and accelerate progress toward the achievement of
				the United Nations Millennium Development Goal of Education for All by 2015, an
				international commitment to bring the benefits of basic education to every
				individual.
							(5)HIVThe term HIV has the meaning
				given that term in section 104A(g).
							(6)HIV/AIDSThe
				term HIV/AIDS has the meaning given that term in section
				104A(g).
							(7)Member states of
				the Group of EightThe term member states of the Group of
				Eight means the countries of Canada, France, Germany, Italy, Japan,
				Russia, the United Kingdom, and the United States.
							(8)National
				education planThe term national education plan
				means a comprehensive national education plan that—
								(A)is developed in
				accordance with the provisions of the Education For All Fast-Track Initiative;
				and
								(B)includes explicit,
				credible strategies to achieve universal basic education, including strategies
				to—
									(i)address key
				constraints to achieving universal basic education in the areas of policy,
				data, capacity, and financing; and
									(ii)coordinate
				priorities of basic education with priorities for early childhood development,
				secondary education, higher education, and non-formal education.
									(9)Psychosocial
				supportThe term psychosocial support has the
				meaning given that term in section 135.
							(10)Relevant
				executive branch agencies and officialsThe term relevant executive branch
				agencies and officials means—
								(A)the Department of
				State, the United States Agency for International Development, the Department
				of the Treasury, the Department of Labor, the Department of Education, the
				Department of Health and Human Services, the Department of Agriculture, and the
				Department of Defense;
								(B)the Chief
				Executive Officer of the Millennium Challenge Corporation, the Coordinator of
				United States Government Activities to Combat HIV/AIDS Globally, the National
				Security Advisor, and the National Economic Advisor; and
								(C)any other
				department, agency, or official of the United States Government that
				participates in activities to promote universal basic education pursuant to the
				authorities of such department, agency, or official or pursuant to this
				Act.
								(e)Development and
				implementation of a comprehensive United States strategy on education for
				all
							(1)Strategy
				requiredThe President shall develop a comprehensive integrated
				strategy of the United States to promote universal basic education by
				2015.
							(2)ElementsThe
				strategy required by subsection (a) shall—
								(A)include specific
				objectives, indicators, including indicators to measure learning outcomes, and
				approaches to increase access and quality of basic education in developing
				countries;
								(B)outline how the
				United States Government will ensure a transition and continuity of educational
				activities in countries affected by armed conflict, emerging from armed
				conflict, and affected by humanitarian crises;
								(C)assign priorities
				to relevant executive branch agencies and officials;
								(D)improve
				coordination and reduce duplication among relevant executive branch agencies
				and officials, foreign donor governments, and international
				organizations;
								(E)project general
				levels of resources needed to achieve the stated objectives;
								(F)expand
				public-private partnerships and the leveraging of resources;
								(G)target the
				activities of the United States to leverage contributions from member states of
				the Group of Eight and other donors to provide universal basic
				education;
								(H)target the
				assistance provided by the United States to leverage contributions from the
				private sector and civil society organizations to achieve universal basic
				education;
								(I)increase efforts
				of the United States to coordinate with other donors to reduce inefficiency and
				waste at the global and country levels and ensure efficient coordination among
				relevant executive branch agencies and officials;
								(J)support efforts of
				the United States in helping children to overcome challenges to achieving
				universal basic education, including strategies to target hard-to-reach
				populations, including those impacted by AIDS, orphans, and other vulnerable
				populations, and to support efforts to reduce the adverse impact of HIV/AIDS on
				education systems; and
								(K)maximize United
				States capabilities in the areas of technical assistance and training.
								(3)Requirement to
				consultIn developing the
				strategy required by subsection (a), the President shall consult with—
								(A)relevant executive branch agencies and
				officials; and
								(B)nongovernmental organizations and
				individuals who are involved in the promotion and implementation of education
				assistance programs in developing countries.
								(4)Public
				commentThe President shall
				provide an opportunity for public comment on the strategy required by
				subsection (a).
							(5)Annual
				reportNot later than 270
				days after the date of the enactment of the Education for All Act of 2007, the
				President shall transmit to the appropriate congressional committees a report
				setting forth the strategy required by subsection (a) and make the report
				available to the public.
							(f)Assistance To
				develop and implement national education plans
							(1)Assistance
				authorizedThe President is
				authorized to provide funds and other assistance to assist foreign countries
				described in paragraph (2) to create the policies, processes, and
				infrastructure to develop and implement national education plans to allow all
				children of such countries to access and complete basic education.
							(2)Foreign
				countries describedThe foreign countries described in this
				paragraph are—
								(A)foreign countries that have demonstrated a
				strong commitment to delivering universal basic education, as evidenced by the
				establishment of a national education plan or the willingness to develop a
				national education plan; and
								(B)foreign countries that have not
				demonstrated a strong commitment to delivering universal basic education, as
				evidenced by the failure to establish a national education plan and the lack of
				opportunity or capacity to work with a committed national government.
								(3)Priority and
				other requirements
								(A)PriorityIn
				providing assistance under this subsection, the President shall give priority
				to foreign countries in which there is the greatest need, as evidenced in part
				by the percentage of children out of school, in which there is the greatest
				opportunity to expand universal access and to improve the quality of basic
				education, and in which the assistance can produce a substantial, measurable
				impact on children and educational systems.
								(B)Requirement
				relating to countries without a strong commitment to delivering universal basic
				educationAssistance provided
				under this subsection to foreign countries described in paragraph (2)(B) shall,
				to the maximum extent practicable, be provided in coordination with committed
				local governments and civil society organizations.
								(C)Requirement
				relating to countries affected by conflict or crisesAssistance provided under this subsection
				to foreign countries or those parts of the territories of foreign countries
				that are affected by armed conflict, emerging from armed conflict, or affected
				by a humanitarian crisis shall be provided in such a manner so as to ensure a
				continuity of educational activities throughout the conflict or crisis and
				during the transition from conflict or crisis to reconstruction and
				development.
								(4)Activities
				supportedAssistance provided under this subsection may be used
				to support efforts to expand access and to improve the quality of basic
				education, including efforts—
								(A)to ensure an
				adequate supply of trained teachers;
								(B)to promote
				programs that expand training and implementation of effective curricula;
								(C)to provide
				adequate infrastructure;
								(D)to build systems
				to provide continuing support, training, and professional development for all
				educators;
								(E)to eliminate fees
				for educational services, including fees for tuition, uniforms, and materials,
				and provide access to education without additional costs to families through
				simplified multilateral mechanisms;
								(F)to identify and
				replicate successful interventions that improve access to education and the
				quality of education, such as scholarships, school lunch, and school health
				programs;
								(G)to build systems
				to ensure continuing information collection, monitoring, and evaluation of
				education services and financing;
								(H)to ensure that
				schools are not incubators for violent extremism;
								(I)to provide human
				rights and conflict-resolution education;
								(J)to promote
				programs that teach civic education and life skills;
								(K)to support other
				initiatives that have demonstrated success in increasing access, improving
				learning outcomes and increasing educational opportunities for the most
				disadvantaged populations, such as children in remote or rural areas, religious
				or ethnic minorities, orphans and children impacted by HIV/AIDS, child laborers
				or victims of trafficking, children affected by conflict, and children living
				with disabilities;
								(L)to increase the
				number of comprehensive schools; and
								(M)to carry out other
				activities to further the goals of the Education for All Fast-Track
				Initiative.
								(5)Additional
				activities supported for countries affected by conflict or crisesIn addition to the activities supported
				under paragraph (4), assistance provided under this subsection to foreign
				countries or those parts of the territories of foreign countries that are
				affected by armed conflict, emerging from armed conflict, or affected by a
				humanitarian crisis may be used to support efforts—
								(A)to ensure a
				continuity of educational activities for all children;
								(B)wherever possible,
				to reestablish formal education services, or to complement services that are
				available with the establishment of well-managed school spaces, to protect
				children from physical harm, psychological and social distress, recruitment
				into armed groups, family separation, and abuses related to their
				displacement;
								(C)to promote the
				creation of out-of-school programs and flexible-hour schooling in areas in
				which security prevents students from attending regular schools;
								(D)to provide safe
				spaces, with such facilities providing access to water, sanitation,
				health-related education, psychosocial support and landmine awareness;
								(E)to provide
				temporary facility construction and minor rehabilitation of educational
				structures;
								(F)to provide
				essential educational materials that assist in building systems to support,
				train, and provide professional development for educators; and
								(G)to promote efforts
				to ensure the reintegration of teachers and students in conflict and refugee
				situations into educational systems, including regional approaches to
				coordinate and recognize the educational efforts of these teachers and students
				and other school systems.
								(6)Suspension of
				assistance
								(A)In
				generalThe President may suspend the provision of all or part of
				the assistance provided under this subsection for a foreign country if there is
				substantial evidence that the country—
									(i)is significantly
				failing to meet the criteria specified in its national education plan;
				or
									(ii)(I)(aa)is not tracking and
				monitoring the use of foreign and domestic assistance to develop or implement
				its national education plan and making such tracking and monitoring information
				available to the public; or
											(bb)is using such assistance for
				unauthorized purposes; and
										(II)fails to come
				forward with an immediate plan to address a deficiency described in item (aa)
				or (bb) of subclause (I).
									(B)NotificationNot
				later than 30 days after exercising the authority of subparagraph (A) to
				suspend the provision of all or part of the assistance provided under this
				subsection for a foreign country, the President shall submit to the appropriate
				congressional committees a notification of such suspension, including the
				reasons for the suspension.
								(g)Universal basic
				education fellowship program
							(1)AuthorityThe
				Administrator of the United States Agency for International Development is
				authorized to establish an education fellowship program at the United States
				Agency for International Development to increase the expertise of the personnel
				of the Agency in promoting universal basic education and to carry out the
				provisions of this section.
							(2)Term of
				fellowshipAn individual may participate in a fellowship under
				this subsection for a term of not more than 3 years.
							(3)QualificationsAn
				individual is qualified to participate in a fellowship under this subsection if
				such individual has the specific expertise required—
								(A)to develop and
				implement the policies and programs of this section; and
								(B)to promote the
				exchange of knowledge and experience among the Agency, the education service
				delivery community, private business, and the academic and research
				communities.
								(h)Annual
				report
							(1)In
				generalNot later than
				January 31 of each year, the President shall transmit to the appropriate
				congressional committees a report on the implementation of this section for the
				prior fiscal year and make the report available to the public.
							(2)Report
				elementsThe report required by paragraph (1) shall
				include—
								(A)a description of
				efforts made by relevant executive branch agencies and officials to implement
				the strategy developed pursuant to subsection (e), with a particular focus on
				the activities carried out under this section;
								(B)a description of
				the programs established by each foreign country receiving assistance pursuant
				to subsection (f) that provides a detailed explanation of the extent to which
				the strategy developed pursuant to subsection (e) and the assistance provided
				pursuant to subsection (f) are contributing to the goal of universal basic
				education in the foreign country; and
								(C)a description of
				the extent to which each foreign country selected to receive assistance
				pursuant to subsection (f) meets the priority criteria specified in subsection
				(f)(3)(A).
								(i)Relationship to
				other lawsThe President shall exercise the authority provided in
				this section in accordance with other applicable law.
						(j)Authorization of
				appropriations
							(1)In
				generalTo carry out this section, there are authorized to be
				appropriated to the President—
								(A)$1,000,000,000 for
				fiscal year 2008;
								(B)$1,500,000,000 for
				fiscal year 2009;
								(C)$2,000,000,000 for
				fiscal year 2010;
								(D)$2,500,000,000 for
				fiscal year 2011; and
								(E)$3,000,000,000 for
				fiscal year 2012.
								(2)Availability of
				fundsAmounts made available under paragraph (1) are authorized
				to remain available until expended and are in addition to amounts otherwise
				available for such
				purposes.
							.
			(b)Technical
			 amendmentChapter 1 of part I of the Foreign Assistance Act of
			 1961, as amended by subsection (a), is further amended by redesignating the
			 second section 135 (as added by section 5(a) of the Senator Paul Simon Water
			 for the Poor Act of 2005 (Public Law 109–121; 119 Stat. 2536)) as section
			 136.
			4.Coordinator of
			 United States Government Activities to Provide Education for All in Developing
			 Countries
			(a)Establishment of
			 positionSection 1 of the State Department Basic Authorities Act
			 of 1956 (22 U.S. C. 2651a) is amended–—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following new subsection:
					
						(g)Education for
				All Coordinator
							(1)Establishment
								(A)In
				generalThere shall be established within the Department of State
				in the immediate office of the Secretary of State a Coordinator of United
				States Government Activities to Provide Education for All in Developing
				Countries (hereinafter in this subsection referred to as the
				Coordinator), who shall be appointed by the President, by and
				with the advice and consent of the Senate. The Coordinator shall report
				directly to the Secretary.
								(B)Concurrent
				government position prohibitedThe individual serving as the
				Coordinator may not hold any other position in the Federal Government during
				the individual’s time of service as Coordinator.
								(2)General
				authoritiesThe Coordinator, acting through such nongovernmental
				organizations (including faith-based and community based organizations) and
				relevant executive branch agencies and officials as may be necessary and
				appropriate to effect the purposes of this section, is authorized—
								(A)to operate
				internationally to carry out activities to promote universal basic
				education;
								(B)to transfer and
				allocate funds to relevant executive branch agencies and officials; and
								(C)to provide grants
				to, and enter into contracts with nongovernmental organizations (including
				faith-based and community-based organizations) to carry out the purposes of
				this subsection.
								(3)Duties
								(A)In
				generalThe Coordinator shall have primary responsibility for the
				oversight and coordination of all resources and international activities of the
				United States Government to promote universal basic education under section
				105A of the Foreign Assistance Act of 1961 or any other provision of
				law.
								(B)Specific
				dutiesThe duties of the Coordinator shall specifically include
				the following:
									(i)Ensuring program
				and policy coordination among relevant executive branch agencies and officials
				and nongovernmental organizations, including auditing, monitoring, and
				evaluation of all such programs.
									(ii)Ensuring that
				relevant executive branch agencies and officials undertake programs primarily
				in those areas in which the agencies and officials have the greatest expertise,
				technical capabilities, and potential for success.
									(iii)Avoiding
				duplication of effort.
									(iv)Ensuring
				coordination of activities of relevant executive branch agencies and officials
				in the field.
									(v)Pursuing
				coordination with other countries and international organizations.
									(vi)Resolving policy,
				program, and funding disputes among relevant executive branch agencies and
				officials.
									(vii)Directly approving all activities to
				promote universal basic education under section 105A of the Foreign Assistance
				Act of 1961 or any other provision of law.
									(viii)Establishing due diligence criteria for all
				recipients of funds to promote universal basic education under section 105A of
				the Foreign Assistance Act of 1961 or any other provision of law, and all
				activities carried out with such funds, subject to the coordination and
				appropriate monitoring, evaluation, and audits carried out by the Coordinator
				necessary to assess the measurable outcomes of such activities.
									(ix)Annually
				convening a meeting of relevant executive branch agencies and officials to
				evaluate progress in carrying out the United States strategy developed pursuant
				to section 105A(e) of the Foreign Assistance Act of 1961 and recommend future
				changes to the strategy based upon such evaluation.
									(x)Annually submit to the President a report
				outlining the progress made in carrying out the United States strategy
				developed pursuant to section 105A(e) of the Foreign Assistance Act of 1961 and
				containing the evaluation of the strategy and recommendations for future
				changes to the strategy developed at the meeting of relevant executive branch
				agencies and officials pursuant to clause (ix).
									(4)Report to
				CongressNot later than 30
				days after receiving the report required by paragraph (3)(B)(x), the President
				shall transmit the report and a response to the contents of the report to the
				appropriate congressional committees and make the report and the response to
				the report available to the public.
							(5)DefinitionsIn
				this subsection:
								(A)AIDSThe
				term AIDS has the meaning given that term in subsection
				(f)(2)(C).
								(B)Appropriate
				congressional committeesThe term appropriate
				congressional committees means—
									(i)the
				Committee on Appropriations and the Committee on Foreign Relations of the
				Senate; and
									(ii)the Committee on
				Appropriations and the Committee on Foreign Affairs of the House of
				Representatives.
									(C)Basic
				educationThe term basic education has the meaning
				given that term in section 105A(d)(3) of the Foreign Assistance Act of
				1961.
								(D)HIVThe
				term HIV has the meaning given that term in subsection
				(f)(2)(C).
								(E)HIV/AIDSThe
				term HIV/AIDS has the meaning given that term in subsection
				(f)(2)(C).
								(F)Relevant
				executive branch agencies and officialsThe term relevant executive branch
				agencies and officials has the meaning given that term in section
				105A(d)(10) of the Foreign Assistance Act of
				1961.
								.
				(b)Specification of
			 resources of CoordinatorNot
			 later than 90 days after the date of enactment of this Act, the President shall
			 specify the necessary financial and personnel resources, including detailees,
			 from funds appropriated pursuant to the authorization of appropriations under
			 subsection (j) of section 105A of the Foreign Assistance Act of 1961 (as added
			 by section 3 of this Act), that shall be assigned to and under the direct
			 control of the Coordinator of United States Government Activities to Provide
			 Education for All in Developing Countries (as established by subsection (g) of
			 section 1 of the State Department Basic Authorities Act of 1956 (as added by
			 subsection (a) of this section)) to establish and maintain the duties and
			 supporting activities assigned to the Coordinator by section 1(g) of the State
			 Department Basic Authorities Act of 1956.
			
